MILLIKEN, Justice.
The appellant was convicted for the offense of selling intoxicating liquor in dry territory in September, 1950, and the judgment imposed a fine of $50 and thirty days in jail as his punishment. The Commonwealth’s chief witness admitted that he *704bought a half-pint of whisky at the appellant’s tourist court as alleged in the indictment, but he would not identify the appellant as the individual from whom he bought it. This witness admitted that he had signed “some papers,” but he did not admit their contents. A deputy sheriff testified that he saw the truck of the chief witness for the Commonwealth parked in front of the appellant’s tourist place and, knowing the reputation of the appellant, he followed the truck and took its driver and his hurriedly discarded half-pint into custody.
The Attorney General does not contend that the evidence supports the judgment. Since the appellant has not been identified as the seller, there obviously is reasonable doubt of his being guilty, and hence he is entitled to an acquittal. Criminal Code of Practice, Section 238. ' ⅞
The judgment is reversed.